Name: Commission Regulation (EEC) No 706/79 of 9 April 1979 laying down detailed rules for the application of Regulation (EEC) No 652/79 on the impact of the European monetary system on the common agricultural policy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 4 . 79 Official Journal of the European Communities No L 89/3 COMMISSION REGULATION (EEC) No 706/79 of 9 April 1979 laying down detailed rules for the application of Regulation (EEC) No 652/79 on the impact of the European monetary system on the common agricultural policy THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the Euro ­ pean monetary system on the common agricultural policy ('), and in particular Article 4 thereof, Whereas, by Regulation (EEC) No 652/79 , the ECU was introduced into the common agricultural policy ; whereas it is necessary, for the purpose of applying the above Regulation , to adopt detailed rules for its application and , in particular , transitional provisions to facilitate the changeover to the new monetary system ; Whereas the transition from the previous system to the ECU system should not involve alterations in the amounts expressed in national currency ; whereas it is therefore possible in effect to limit the provisions of this Regulation to clarifications ; whereas this applies especially to the representative rates ; Whereas pursuant to Article 2 of the above Regulation the representative rates stated in Article 2a of Regula ­ tion (EEC) No 878 /77 (2 ), as last amended by Regula ­ tion (EEC) No 643/79 ( 3 ) ancj (EEQ No 705/79 (4 ), shall be multiplied by a coefficient ; whereas , for the sake of clarity, the rates applicable as from 9 April 1979 to amounts fixed in ECU need to be re-published in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees , Article 2 1 . Subject to the provisions in paragraphs 2 and 3 , the following rules shall apply : (a) the representative rates referred to in Article 1 shall apply only to amounts fixed in ECU in the legal texts relating to the common agricultural policy or the specific rules drawn up pursuant to Article 235 of the Treaty ; (b) the amounts fixed in units of account (u.a .) in the legal texts relating to the common agricultural policy or the specific rules drawn up pursuant to Article 235 of the Treaty shall be converted by means of the representative rates by relation to the unit of account resulting from Regulation (EEC) No 878 /77 as valid from 9 April 1979 . 2 . Where an amount fixed in units of account or established in national currency before 9 April 1979 has to be converted or adjusted on the basis of a repre ­ sentative rate which came into force after 8 April 1979 and expressed in ECU the following operations must be carried out : (a) the amount expressed in national currency shall be reconverted into units of account at the appro ­ priate representative rate ; (b) the amount fixed in or reconverted into units of account shall be multiplied by the coefficient 1-208953 ; (c ) for the amount thus obtained the abbreviation 'u.a .' shall be replaced by the abbreviation ' ECU '. 3 . The foregoing paragraph shall apply by analogy where one of the currencies referred to in the Annex to this Regulation has to be converted into another of these currencies and where the representative rate of one of these currencies has been altered after 8 April 1979 . HAS ADOPTED THIS REGULATION : Article 1 The representative rates expressed in ECU and their dates of application shall be as set out in the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Comm unities. It shall apply with effect from 9 April 1979 . (  ) OJ No L 84 , 4 . 4 . 1979 , p . 1 . ( 2 ) OJ No L 106 , 29 . 4 . 1977 , p . 27 . ( 3 ) OJ No L 83 , 3 . 4 . 1979 , p. 1 . (4 ) See page 1 of this Official Journal . No L 89/4 Official Journal of the European Communities 9 . 4 . 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 April 1979 . For the Commission Finn GUNDELACH Vice-President 9 . 4 . 79 Official Journal of the European Communities No L 89/5 ANNEX 1 . The following rates shall be applied with effect from the date indicated in paragraph 2 : (a ) for the Belgian and Luxembourg franc : one Belgian franc/Luxembourg franc = 0-0244982 ECU ; (b) for the Danish krone : one Danish krone = 0-141125 ECU ; (c ) for the German mark : one German mark = 0-355326 ECU ; (d) for the French franc : one French franc = 0-194205 ECU ; (e) for the Irish pound : one Irish pound = 1-53177 ECU ; ( f) for the Italian lira : 100 Italian lira = 0-104762 ECU ; (g) for the Dutch guilder : one Dutch guilder = 0-355292 ECU ; (h ) for the pound sterling : one pound = 1-90625 ECU . 2 . These representative rates shall apply with effect from 9 April 1979 . 3 . By way of derogation from paragraph 2 , as regards the French franc : ( a) the representative rate of one French franc = 0-184265 ECU shall apply with effect from :  1 July 1979 for the sugar and isoglucose sectors,  1 August 1979 for the cereals sector,  9 April 1979 in all other cases ; however, in the wine sector, other dates may be set for the distillation operations . (b) the representative rate of one French franc = 0-175052 ECU shall apply with effect from :  9 April 1979 for the pigmeat sector,  1 July 1980 for the isoglucose sector,  1 August 1980 for the eggs , poultrymeat, ovalbumin and lactalbumin sectors,  16 December 1980 for the wine sector ; however, other dates may be set for the distillation operations ,  1 January 1981 for the fishery products sector,  the beginning of the 1980/81 marketing year for other products in the case of which a marketing year exists ,  the beginning of the 1980 / 81 milk marketing year for all other cases not referred to above . 4 . By way of derogation from paragraph 2, as regards the Italian lira , the representative rate of Lit 100 = 0-0995023 ECU shall apply with effect from : (a) 9 April 1979 for the milk and milk products , beef, pigmeat and wine sectors ; however, other dates may be laid down in respect of distillation operations in the wine sector ; (b) 1 July 1979 for the isoglucose sector ; (c ) 1 August 1979 for the eggs , poultrymeat , ovalbumin and lactalbumin sectors ; (d) 1 January 1980 for the fishery products sector ; (e ) the beginning of the 1979/80 marketing year, with the exception of that which is indicated under (g), for other products in respect of which the marketing year has not yet begun at the date of the entry into force of Regulation (EEC) No 643/79 ; ( f) the date of the fixing of the amount of aid to producers in respect of the 1978 crop for the hops sector ; (g) 9 April 1979 :  for the additional aid referred to in Article 1 (2) of Regulation (EEC) No 2511 /69,  in all other cases not mentioned above . No L 89 /6 Official Journal of the European Communities 9 . 4 . 79 However, following the Council Decision concerning the fixing of agricultural prices for the 1979 / 80 marketing year, the representative rate of Lit 100 = 0 0953434 ECU shall be applicable :  from the date of application of the prices for the 1979/80 marketing year for beef and veal and for milk and milk products : for all the products with the exception of the wine sector for which the rate referred to in the first paragraph applies on that date ,  from 16 December 1979 for the wine sector ; however, other dates may be set for the distilla ­ tion operations ,  from the dates referred to in the first paragraph : in all other cases . 5 . By way of derogation from paragraph 2, as regards the pound sterling, the representative rate of one pound sterling = 1-81094 ECU shall apply with effect from : (a ) 9 April 1979 for the milk and milk products , beef , pigmeat, sugar and isoglucose sectors and in all other cases not mentioned below ; (b ) 1 August 1979 for the eggs , poultrymeat , ovalbumin and lactalbumin sectors ; ( c ) 16 December 1979 for the wine sector ; however, other dates may be set for the distillation operations ; (d ) 1 January 1980 for the fishery products sector ; (e ) the beginning of the 1979/80 marketing year for other products in respect of which the marketing year has not yet begun at the date of the entry into force of Regulation (EEC) No 643 /79 ; ( f) the date of the fixing of aid to producers in respect of the 1978 crop for the hops sector .